DAVIDSON, Judge.
Unlawfully carrying a pistol is the offense, with punishment assessed at one-hundred eighty days in jail.
Detective Todd, of the Houston Police Department, placed appellant under arrest at a filling station. Upon a search of his automobile, a pistol was found therein.
Appellant insists that the search of the automobile was without authority of law and not made in connection with or incident to a lawful arrest.
The state’s case does not depend upon the finding of the pistol in the automobile. Such fact renders unnecessary a determination of that question.
There was testimony by the witness Murray that appellant, after driving his automobile to 3101 Glisten Street in the city of Houston, got out of the car with a pistol in his hand and fired three shots therefrom at him, two of which struck him. After the shooting, appellant got in the automobile and drove away.
We are constrained to agree that, upon such testimony, the jury was authorized to convict appellant for carrying a pistol.
The facts being sufficient to support a conviction, the judgment is affirmed.